UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 22, 2014 INTELLIGENT SYSTEMS CORPORATION (Exact name of Registrant as specified in its charter) Georgia 001-09330 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4355 Shackleford Road, Norcross, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (770) 381-2900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFP 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 5.07. Submission of Matters to a Vote of Security Holders. At the Annual Meeting of Shareholders of Intelligent Systems Corporation (“Registrant”) on May 22, 2014, shareholders elected Cherie M. Fuzzell and Parker H. Petit to the board of directors, to serve until the 2017 Annual Meeting. A total of 6,467,239 shares were voted at the meeting. The vote was as follows: For Withheld Cherie M. Fuzzell Parker H. Petit Shareholders also approved, by a non-binding advisory vote, the compensation of the Registrant’s named executive officers. The vote was as follows: For Against Abstain No other items were submitted to a vote of shareholders at the Annual Meeting. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 23, 2014 INTELLIGENT SYSTEMS CORPORATION (Registrant) /s/Bonnie L. Herron By: Bonnie L. Herron Chief Financial Officer 2
